UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN

DISTRICT OF NEW YORK
BANKRUPTCY COURT
Mary J. Farrier ; Case No: 19-10412 (JLG)
Plaintiff : Honorable Judge J ames LieGarrity Jr.
vs : | FER O 3 2020
Ditech Financial. LL
Defendant

 

PLAINTIFF IS OBJECTING TO DITECH MOTION FILED 12-13-19

 

Plaintiff is objecting to Ditech Motion filed on December 13", 2019. Plaintiff is objecting
to being present at the hearing date February 13", 2020 at 11:00am
Reason she is a Senior Citizen Female without Legal Counsel and Plaintiff resides in
Cincinnati, Ohio. Plaintiff is not asking for something impossible from Ditech.
Plaintiff is asking for consideration not to be indebted to Ditech and Ditech Associate.
Ditech Illegally and Unethical submitted a false foreclosure letter and submitted false
Information to the Cincinnati, Ohio Credit Bureau, falsely accusing me of a non
Mortgage payment. Ditech damage my perfect credit record and credit history.
Which sent me into a downtrend of borrowing power. Which destroyed me financially,
Later Ditech admitted that they were at fault for submitting the false information. That
seems like taking advantage of a Senior Citizen, which has caused me numerous
damages. I am only asking the Chapter 11 Court, If Diech can escape and be let out
Of my damages claim Lawsuit, that I should be given consideration, that I should not
owe or pay or be indebted to Dietech or Ditetch Associates, for the two mortgage
balances that I owe Ditech. I feel that it is a good consideration instead of Ditech staying
in a 5- Million Dollar Law Suit. Or holding up the Chapter 11 until Ditech agree to the
consideration.

Certificate of Service will send a copy by regular us. Mail Certified

Certified Number: 7017 2680 0000 9301 6622

Weil, Gotshal & Manges LLP
767 Fifth Avenue

New York, New York 10153
Ray C. Schrock, P.C.

 

Sunny Singh ~ .
Richard W. Slack Date: /-27-2O FD ttrup SO Koerner
212-310-8000 Mat¥ ¥ Farrier
P.O. Box 19361
Lae, Atle ed Cincinnati, OH 45219

513-207-3008
